Citation Nr: 1633602	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from July 1976 to July 1980.  He died in October 2007.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA), Pension Management Center and Regional Office (RO), in St. Paul, Minnesota.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

In August 2011, the appellant submitted an Authorization and Consent to Release Information to the VA (VA Form 21-4142), which identified numerous sources of private and VA medical treatment of the Veteran prior to his death.  Medical care providers identified included a Dr. J. Finley, Dr. C. Charleston, Dr. G. Lavalais, Dr. K. Chow, Dr. Hymel, Dr. M. Oszczakiewicz, Dr. N. Tajong, Memorial Hermann Baptist Hospital, Southeast Texas Gastroenterology Associates, Southeast Texas Cardiology Associates, and the VA Clinic in Houston, Texas.  There is no evidence in the Veteran's claims file that any effort has been undertaken to obtain the identified medical treatment records.   As the identified medical treatment records may have an impact on the adjudication of a claim, efforts must be undertaken to associate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the appellant, obtain treatment records identified in the August 2011 VA Form 21-4142 showing treatment of the Veteran with Dr. J. Finley, Dr. C. Charleston, Dr. G. Lavalais, Dr. K. Chow, Dr. Hymel, Dr. M. Oszczakiewicz, Dr. N. Tajong, Memorial Hermann Baptist Hospital, Southeast Texas Gastroenterology Associates, Southeast Texas Cardiology Associates, and the VA Clinic in Houston, Texas.

If necessary, the appellant should be requested to provide an updated  Authorization and Consent to Release Information to the VA (VA Form 21-4142) so that the AOJ may obtain the identified treatment records.  The appellant shall also be notified that she may forward any private treatment records in her possession directly to the AOJ.

If a negative response is received from the appellant or from any medical care provider, such must be associated with the claims file and the appellant notified.  
2.  Readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


